The defendant pleaded in the Superior Court two counterclaims, one for $10 and the other for $45, which the verdict sustained, and the judgment deducted $55 from the recovery of plaintiff: Held, no error.Machine Co. v. Berger, ante, 246.
This was an action to recover $452.50 alleged to be due as commissions on the sale of three motor trucks for defendant under a verbal *Page 500 
contract. There was conflict in the evidence which was fairly submitted to the jury. The defendant pleaded a counterclaim of $45 paid by him for freight on another truck which he alleged the plaintiff should have paid and $10 paid by him for lettering on a truck which he alleges the plaintiff had agreed to have done. The court submitted two issues:
1. Is the defendant indebted to the plaintiff? If so, how much? To which the jury responded $452.50.
2. Is the plaintiff indebted to the defendant? If so, how much? To which the jury responded $55.
And thereupon the court rendered judgment in favor of the plaintiff for the difference, $397.50. The defendant appealed.
Upon examination of the record and assignments of error it is apparent that the controversy was almost entirely one of fact, and no serious question of law is presented. There are three exceptions to the evidence which do not require discussion. There are also exceptions to the failure to nonsuit and refusal to charge that there was no evidence as to certain facts, and for submitting the matter to the jury, and for refusal to set aside or modify the verdict because against the weight of the evidence and to the charge, but upon careful consideration of the whole case we see no sufficient ground to disturb the result.
No error.